  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


LAMONT DRAYTON,                          )
                                         )
   Petitioner,                           )
                                         )           CIVIL ACTION NO.
   v.                                    )             2:19cv807-MHT
                                         )                  (WO)
UNITED STATES OF AMERICA,                )
                                         )
   Respondent.                           )

                           OPINION AND ORDER

       This    lawsuit      is     before        the         court     on    the

recommendation of the United States Magistrate Judge

that    the    case   be    transferred         to     the    United    States

District Court for the District of Kansas pursuant to

28 U.S.C. § 1631.                There are no objections to the

recommendation.            After    an       independent       and   de     novo

review    of   the    record,      the       court    concludes      that    the

magistrate judge’s recommendation should be adopted.

                                    ***

       Accordingly, it is ORDERED as follows:

       (1) The magistrate judge's recommendation (doc. no.

4) is adopted.
    (2) This case is transferred to the United States

District Court for the District of Kansas pursuant to

28 U.S.C. § 1631.

    The   clerk   of   the   court   is   DIRECTED   to   take

appropriate steps to effect the transfer.

    This case is closed in this court.

    DONE, this the 12th day of December, 2019.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
